DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/19/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 4/19/21 have been considered as follows.
35 USC 102 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20180239115). 

    PNG
    media_image1.png
    480
    402
    media_image1.png
    Greyscale

Regarding claim 1, Hsu teaches a camera lens assembly (Figs. 9,11, e.g., Fig. 5, Table 9, [159-], +-+-++-) comprising, sequentially along an optical axis from an object side to an image side: a first lens (510) having a positive refractive power, a second lens (520) having a negative refractive power a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens (530-570), 
wherein the fifth lens has a positive refractive power, the seventh lens is a negative lens (570) having a negative refractive power, and the sixth lens is a positive lens (560) having a positive refractive power.
Hsu does not teach in Fig. 9 the camera lens assembly further comprises a curved image plane, and a radius of curvature RI of the image plane and a total effective focal length f of the camera lens assembly satisfy: |f/RI|≤0.35.

Absent any showing of criticality and/or unpredictability, having the camera lens assembly further comprises a curved image plane, and a radius of curvature RI of the image plane and a total effective focal length f of the camera lens assembly satisfy: ([79], “the image surface of the image capturing optical system, based on the corresponding image sensor, can be flat or curved. In particular, the image surface can be a concave curved surface facing towards the object side”, further the range |f/RI| includes a plano image sensor further diminishing any possible claimed advantage of a curved image sensor, even further it’s unlikely a real image sensor will be exactly flat due to manufacturing errors, therefore it's more likely than not many existing camera system will meet this range requirement). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu by having the camera lens assembly further comprises a curved image plane, and a radius of curvature RI of the image plane and a total effective focal length f of the camera lens assembly satisfy: |f/RI|≤0.35 for the purposes of reducing image aberration and/or easy manufacturing (relaxing the flat surface requirement) and/or using existing sensor with curved imaging surface (Examiner notes Applicant might consider placing a reasonable lower limit for |f/RI| to overcome the above obviousness, provided adequate support from the original disclosure).
  
Regarding claim 2, Hsu further teaches the camera lens assembly according to claim 1, wherein an object-side surface of the first lens is a convex surface, and a radius of curvature R1 of the object-side surface of the first lens and the total effective focal length f of the camera lens assembly satisfy: 2<f/R1<5 (f=4.11, R1=2.040).

Regarding claim 3, Hsu further teaches the camera lens assembly according to claim 1, wherein an effective focal length f1 of the first lens and an effective focal length fn of the negative lens satisfy: −3.0<f1/fn≤−0.5 (f1=4.82, fn=-3).

Regarding claim 4, Hsu further teaches the camera lens assembly according to claim 1, wherein a center thickness CT2 of the second lens on the optical axis and a center thickness CTn of the negative lens on the optical axis satisfy: 0.5≤CT2/CTn≤1.0 (0.2/0.238).

Regarding claim 5, Hsu further teaches the camera lens assembly according to claim 1, wherein an abbe number V1 of the first lens and an abbe number Vp of the positive lens satisfy: 1≤V1/Vp<3 (1).

Regarding claim 6, Hsu further teaches the camera lens assembly according to claim 1, wherein a center thickness CT1 of the first lens on the optical axis and a center thickness CTp of the positive lens on the optical axis satisfy: 1<CT1/CTp<2 (0.71/0.466).

Regarding claim 7, Hsu teaches all the limitations as stated in claim 1, and further teaches an entrance pupil diameter EPD of the camera lens assembly and half a maximum image height ImgH of the camera lens assembly satisfy: 0.6≤EPD/ImgH (1.62/1.84).
Hsu does not explicitly teach EPD/ImgH≤0.8.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu by having EPD/ImgH≤0.8 for the purposes of reducing light intensity using a smaller or an adjustable diaphragm for the aperture stop (so as to reducing the EPD) and/or using a smaller image sensor and/or reducing the assembly lateral size.
 
Regarding claim 8, Hsu further teaches the camera lens assembly according to claim 1, wherein the total effective focal length f of the camera lens assembly and the entrance pupil diameter EPD of the camera lens assembly satisfy: 1.5≤f/EPD≤2.8 (1.46 or round up to 1.5, otherwise reducing EPD is an obvious subject matter as described in claim 7 rejection above).

Regarding claim 9, Hsu further teaches the camera lens assembly according to claim 1, wherein a distance TTL on the optical axis from an object-side surface of the first lens to the image plane satisfies: 3.0 mm<TTL<7.5 mm (5.17, otherwise scaling is an obvious subject matter).

Regarding claim 22, Hsu further teaches the camera lens assembly according to claim 1, wherein an image-side surface of the seventh lens is a concave surface (radius =1.583).
Allowable Subject Matter
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 21, the prior art of record neither anticipates nor renders obvious all the limitations of claim  for a camera lens assembly including “each of the third lens and the fourth lens has a positive refractive power”, along with the other claimed limitations of claim .
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234